DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 of the amended claim set received 1/05/2022 are pending.  Claims 12-15 are withdrawn.

Election/Restrictions
Claims 12-15 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/05/2022.
Claims 1-16 are allowable. The restriction requirement of process and apparatus, as set forth in the Office action mailed on 12/01/2021, has been reconsidered in view of the allowability of claims to the elected invention.  The restriction requirement is hereby withdrawn. Claims 12-15, directed to a special purpose computer configured to perform the allowable method of allowable claim 1, are no longer withdrawn from consideration. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Eric Hyman on 2/28/2022.
The application has been amended as follows: 

Claim Amendment
Claim 1. A method for starting a turbine engine in cold weather comprising a starting system intended for rotating a drive shaft of the turbine engine, the method comprising the following steps: 
- a pre-starting step, wherein a first starting signal is generated to control the drive shaft in a first direction of rotation about a longitudinal axis and in a second opposite direction of rotation in an alternating manner so as to generate oscillations, and 
- a starting step, wherein a second starting signal is generated to control the drive shaft of the turbine engine in a normal direction of rotation corresponding to one of the first and second directions and wherein the drive shaft is rotated [[until]]up to a rotation speed that causes the turbine engine to start.  

Claim 2. The method according to claim 1, wherein the drive shaft is [[the]]a shaft of a high pressure body of the turbine engine which is a two spool and double flow turbine engine.  

Claim 3. The method according to claim 1, wherein the drive shaft is coupled to an accessory gearbox comprising a lubricant of which the viscosity increases at a low temperature of less than -100C

Claim 4. The method according to claim 1, wherein the pre-starting step is carried out for a determined total duration and/or at a predetermined pre-starting rotation speed of the drive shaft.  

Claim 5. The method according to claim 4, wherein the predetermined total duration of the pre-starting step and/or the predetermined pre-starting rotation speed is/are according to [[the]]a temperature of [[the]]a lubricant in the vicinity of [[the]]an accessory gearbox or according to a resistive torque exerted by the turbine engine or according to [[the]]a temperature outside the turbine engine.  

Claim 6. The method according to claim 3, further comprising a step of determining a lubricant temperature, wherein a signal that indicates the normal direction of rotation.  

Claim 7. The method according to claim 1, further comprising a step of determining a resistive torque exerted by the turbine engine, wherein a signal that indicates 

Claim 8. The method according to claim 1, wherein the second starting signal is generated after a predetermined waiting duration that follows the completion of the pre- starting step, the speed (VO) of the drive shaft 

Claim 9. The method according to claim 4, wherein the predetermined pre-starting rotation speed is less than that of the rotation speed (V2) that causes the turbine engine to start.  

Claim 10. The method according to claim 9, wherein the maximum pre-starting rotation speed of the drive shaft reached during the pre-starting is between 100rpm and 1000rpm.  

Claim 11. The method according to claim 1, wherein the duration of the pre- starting step is predetermined and between 10s and 300s.  

Claim 12. (rejoined) A starting system for starting a turbine engine, the starting system comprising an electronic control module, a starter intended to be controlled by the electronic control module 3and a drive shaft of the turbine engine coupled to the starter, the electronic control module is configured to generate a first starting signal intended to control the rotation of the drive shaft in a first direction of rotation and in a second opposite direction of rotation, alternately and so as to generate oscillations, and to generate a second starting signal intended to control the rotation of the drive shaft in a normal direction of rotation corresponding to one of the first and second directions wherein the drive shaft is rotated [[until]]up to a rotation speed that causes the turbine engine to start.  

Claim 13. (rejoined) The starting system according to claim 12, wherein the drive shaft is coupled to an accessory gearbox on which the starter is mounted, the starter being capable of actuating the drive shaft in the first and second opposite directions of rotation, alternately.  

Claim 14. (rejoined) The starting system according to claim 12, further comprising a temperature detecting means for detecting the temperature connected to the electronic control module and configured to supply a signal indicating the temperature of the lubricant in the vicinity of an accessory gearbox of the turbine engine.  

Claim 15. (rejoined) The starting system according to claim 12, wherein is configured to receive a signal indicating the resistive torque exerted by the turbine engine.

Claim 16. (New) The method according to claim 1, wherein the drive shaft is coupled to an accessory gearbox comprising a lubricant of which the viscosity increases at a low temperature of less than -300C.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 14 recites, “a temperature detecting means for detecting the temperature”.  The corresponding structure, i.e. a temperature sensor, is found in para. 0068 of the specification.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or form a reasonable combination teaching the following in combination with the other independent claim limitations:
Regarding Claim 1, “a pre-starting step, wherein a first starting signal is generated to control the drive shaft in a first direction of rotation about a longitudinal axis and in a second opposite direction of rotation in an alternating manner so as to generate oscillations.”
Ekanayake (US 2016/0061061) is considered the closest prior art of record.  Ekanayake discloses, see Fig. 4, counter-rotating a drive/rotor shaft 206 of a turbine engine until a temperature measurement 208 reaches a predefined temperature limit 210.  The described process would include the engine drive shaft going from a first, normal direction during operation to a second, opposite counter-rotating direction and then again to the first/normal direction for engine restart.  This does not read on the claim citation which requires oscillations (plural
Claim 12 is allowable because it includes a special purpose computer, the electronic control module, configured to perform the process of claim 1 which is allowable for the reasons discussed above.
Claims 2-11 and 13-16 are allowable at least by basis on one of the claims discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                                 Primary Examiner, Art Unit 3741                                                                                                                       Examiner, Art Unit 3741